Judge PIERCE
dissenting.
I dissent from the conclusion reached by the majority in this case. It is my view that the legislation, as enacted by the General Assembly and augmented by the regulations of the Department of Social Services, sets forth a rational scheme which, while not as equitable as the plan devised by the majority, dictates the result which must be reached in this case.
Contrary to the ruling of the trial court, a receiver appointed pursuant to § 25-3-108 acts to preserve the health care facility in accordance with established principles of receivership law. Section 25-3-108(8), C.R.S. (1982 Repl.Vol. 11). One such principle is that the receiver stands in the shoes of the entity in receivership and may assert no greater rights than the entity whose property he was appointed to preserve. Seckler v. J.I. Case Co., 141 Colo. 395, 348 P.2d 368 (1960). I do not believe that C.R.S. § 25-3-108 modifies this principle.
Under the Colorado Medical Assistance Act, Social Services has implicit authority to audit a facility’s records relating to Medicaid benefits paid for nursing care costs, as well as personal needs accounts. Sections 26-4-110(5)(a), C.R.S. (1988 Cum. Supp.) and 26-4-115.5(2), C.R.S. (1982 Repl. Vol. 11). Social Services may then offset any cost overpayments and personal needs accounts shortages against reimbursement amounts due the facility. Sections 26-4-112(2) and 26-4-116(3.5), C.R.S. (1988 Cum. Supp.). I recognize that under Smith, Harst & Assoc., Inc. v. Department of Social Services, 780 P.2d 20 (Colo.App.1989), Social Services would not be able to offset personal needs accounts shortages; however, I decline to follow that holding as it is without statutory or case authority.
This statutory scheme is broad enough to provide authority for Department of Social Services Regulation No. 8.444F, 10 Colo. Code Reg. 2505-10, as quoted by the majority, allowing Social Services to withhold the reimbursement amount due for the final month of operation until audits have been completed to determine various rights to those funds.
*427This regulation is consistent with § 25-3-108(11), C.R.S. (1982 Repl.Vol. 11) which requires that the district court order a final accounting upon the termination of a receivership. Reading this statute in conjunction with the above-mentioned authorities, I would hold that Social Services is entitled to withhold the reimbursement amount due for the last month of operation until a final accounting has been completed and the rights of the parties to the funds have been determined. I would also conclude that § 26-4-112(2)(b), C.R.S. (1988 Cum.Supp.) does not operate to limit the offset amount where, as here, the operation of the facility is not ongoing.
Therefore, I would reverse the judgment and remand the cause to the district court with instructions that a final accounting be ordered and that, after a hearing on the matter, payment be made accordingly.